DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a display panel.
Group II, claim 16, drawn to a manufacture method of a display panel.
Group III
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of “A display panel, comprising: a first substrate, comprising: a base; a first metal layer, formed on the base; a second metal layer; and an insulating layer, disposed between the first metal layer and the second metal layer, the first metal layer and the second metal layer being insulated, wherein the second metal layer comprises horizontal zones and oblique zones; each of the oblique zones is inclined from a first height to a second height; the first height is greater than the second height; a thickness of each of the horizontal zones of the second metal layer is greater than a thickness of each of the oblique zones of the second metal layer; and a width of each of the oblique zones of the second metal layer is greater than a width of each of the horizontal zones of the second metal layer,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Adachi (WO 2009/116177 A1).
Adachi discloses in Figs. 16(a), 16(b) (please see Examiner’s annotations below) and related text a display panel (page 2, first and second paragraphs of attached English machine translation), comprising: 
a first substrate 3/5/7/9/11, comprising: 
a base 3 (page 4, Description of Symbols); 
a first metal layer 5/7, formed on the base (page 6, sixth paragraph); 
a second metal layer 11 (11a/11b) (page 6, sixth paragraph and page 7, fourth paragraph); and 

wherein the second metal layer comprises horizontal zones and oblique zones (as designated below); each of the oblique zones is inclined from a first height to a second height; the first height is greater than the second height; a thickness of each of the horizontal zones of the second metal layer is greater than a thickness of each of the oblique zones of the second metal layer (page 3, second paragraph, lines 5-7 thereof); and a width F of each of the oblique zones of the second metal layer is greater than a width E of each of the horizontal zones of the second metal layer (page 3, third paragraph, lines 1-2 thereof and page 4, <Data line width>).

    PNG
    media_image1.png
    582
    1523
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/PETER M ALBRECHT/Examiner, Art Unit 2811